Exhibit 10.2
 
Amended and Restated Stockholder Agreement
 
This Amended and Restated Stockholder Agreement (“Agreement”) is made as of
October 1, 2015 (“Effective Date”) by and among Autobytel Inc., a Delaware
corporation (the “Company”), Auto Holdings Ltd., a British Virgin Islands
business company (the “Original Restricted Stockholder”), Manatee Ventures Inc.,
a British Virgin Islands business company (“Manatee”), Galeb3 Inc, a Florida
corporation (“Galeb3”), Matías de Tezanos (“de Tezanos”), José Vargas (“Vargas”)
and the parties set forth on the signature pages hereto.  The Company, the
Original Restricted Stockholder, Manatee, Galeb3, de Tezanos and Vargas are
referred to herein collectively as the “Original Parties.”  The Original Parties
and any additional parties to this Agreement are referred to herein collectively
as the “Parties” and sometimes each individually as a “Party.”
 
Background
 
Pursuant to the Note and Warrant Sale Agreement dated as of April 27, 2015 by
and among the Atrop, Inc., a Florida corporation (formerly Autotropolis, Inc.),
IBBF Ventures, Inc. a Florida corporation (formerly Cyber Ventures, Inc.), the
Original Restricted Stockholder and the Company, the Original Restricted
Stockholder acquired approximately 14.25% of the Company’s outstanding Common
Stock.  In connection with the Note and Warrant Sale Agreement, the Original
Parties entered into a Stockholder Agreement dated as of April 27, 2015 (the
“Original Agreement”).
 
As a condition to and concurrently with the execution of that certain Agreement
and Plan of Merger, dated as of October 1, 2015 (the “Merger Agreement”) by and
between the Company, New Horizon Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of the Company, Autoweb, Inc., a Delaware corporation
(“AutoWeb”), and José Vargas, an individual, solely in his capacity as the
initial Stockholder Representative thereunder, the Original Parties desire to
amend and restate the Original Agreement as set forth herein.  Pursuant to the
Merger Agreement, and as a condition to receipt of the Merger Consideration (as
defined in the Merger Agreement) each of the stockholders of Autoweb, Inc. being
paid Merger Consideration pursuant to the Merger Agreement (each, an “AutoWeb
Securityholder” and, collectively the “AutoWeb Securityholders” and,
collectively with the Original Restricted Stockholder, the “Restricted
Stockholders”) shall execute and deliver this Agreement.
 
Effective as of May 26, 2010, the Company adopted a Tax Benefit Preservation
Plan, which plan was amended by Amendment No. 1 to Tax Benefit Preservation Plan
dated as of April 14, 2014 (collectively the “NOL Plan”).  The Board of
Directors of the Company (the “Board”) adopted the NOL Plan to protect
stockholder value by preserving important tax assets.  The Company has generated
substantial net operating loss carryovers and other tax attributes for United
States federal income tax purposes (“Tax Benefits”) that can generally be used
to offset future taxable income and therefore reduce federal income tax
obligations.  However, the Company’s ability to use the Tax Benefits will be
adversely affected if there is an “ownership change” of the Company as defined
under Section 382 (“Section 382”) of the Internal Revenue Code (as defined
below).  In general, an ownership change will occur if the Company’s “5%
shareholders” (as defined under Section 382) collectively increase their
ownership in the Company by more than 50% over a rolling three-year period.  The
NOL Plan was adopted to reduce the likelihood that the Company’s use of its Tax
Benefits could be substantially limited under Section 382.  The NOL Plan is
intended to deter any “Person” (as defined in the NOL Plan) from becoming an
“Acquiring Person” (as defined in the NOL Plan) and thereby jeopardizing the
Company’s Tax Benefits.  In general, an Acquiring Person is any Person, itself
or together with all Affiliates (as defined below) of such Person, that becomes
the “Beneficial Owner” (as defined in the NOL Plan) of 4.9% or more of the
Company’s outstanding Common Stock.  Under the NOL Plan, the Board may, in its
sole discretion, exempt any person from being deemed an Acquiring Person for
purposes of the NOL Plan (a “NOL Plan Exemption”) if the Board determines that
such person’s ownership of Common Stock will not be likely to directly or
indirectly limit the availability of the Company’s Tax Benefits or is otherwise
in the best interests of the Company.  The Board does not have any obligation,
implied or otherwise, to grant such an exemption.
 
In reliance upon the representations, warranties and obligations of the Original
Restricted Stockholder under the Original Agreement, the Board granted the
Original Restricted Stockholder a NOL Plan Exemption solely with respect to the
Original Restricted Stockholder’s acquisition of the Derivative Securities and
the Initial Restricted Securities.


 
1

--------------------------------------------------------------------------------

 


 
Upon consummation of the transactions contemplated by the Merger Agreement one
or more AutoWeb Securityholders may be deemed to be an Acquiring Person under
the NOL Plan.  The applicable AutoWeb Securityholders have requested that the
Board consider whether the Board would exercise its discretionary authority
under the NOL Plan to deem such AutoWeb Securityholders and their respective
Affiliates not to be an Acquiring Person by reason of the acquisition of
Beneficial Ownership of the Capital Stock issued pursuant to the Merger
Agreement because the acquisition of Beneficial Ownership of such Capital Stock
by such AutoWeb Securityholders and their respective Affiliates will not be
likely to directly or indirectly limit the availability to the Company of the
Tax Benefits or otherwise is in the best interests of the Company.  The Board
has considered such AutoWeb Securityholders’ request and shall grant such
AutoWeb Securityholders and their respective Affiliates a NOL Plan Exemption,
subject to and in reliance upon such AutoWeb Securityholders entering into and
remaining in compliance with the terms and conditions of this Agreement.
 
In consideration of the mutual promises and covenants set forth herein, the
Parties hereto further agree as follows:
 
Article I
Definitions
 
As used in this Agreement, the following defined terms shall have the meanings
ascribed below:
 
“Action or Proceeding” means any complaint, claim, demand, prosecution,
indictment, action, litigation, lawsuit, arbitration, proceeding, hearing,
inquiry, audit, or investigation (whether civil, criminal, judicial or
administrative, and whether formal or informal, and whether public or private)
made or brought by any Person or brought or heard by or before any Governmental
Authority.
 
“Affiliate” means (i) an Affiliate as defined in the NOL Plan; and (ii) with
respect to any specified Person, any other Person who or which, directly or
indirectly, controls, is controlled by, or is under common control with such
specified Person.
 
“Associate” shall be as defined in the NOL Plan.
 
“Automotive Field” means the automotive industry and all related products and
services within the automotive industry, including without limitation,
manufacturing, sales and distribution (including automotive manufacturers and
dealers) of automobiles, financing of automobiles, automobile warranties,
automobile insurance, automobile parts and accessories, and automobile service
and repairs.
 
“Automotive Leads” shall mean the electronic record, whether fulfilled or
delivered by online internet-based systems, SMS or similar messaging systems,
telephonic systems, or any other electronic means with the combination of a
consumer’s information and any vehicle information for the purpose of furthering
the consumer’s interest in any service or product within the Automotive Field.
 
“AutoWeb Restricted Securities” means any Capital Stock acquired by any AutoWeb
Securityholder in connection with the transactions contemplated by the Merger
Agreement.
 
“Beneficial Ownership” shall be as defined in the NOL Plan.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in Delaware are authorized or required by law to close.
 
“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of the Company, including any Common Stock or any
series of preferred stock of the Company, but excluding any debt securities
convertible into such equity.


 
2

--------------------------------------------------------------------------------

 


 
“Change in Control” means with respect to any Person the first to occur of any
of the following (in one transaction or a series of related transactions): (i)
consummation of a sale of, directly or indirectly, all or substantially all of
the Person’s assets, (ii) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities of the Person under an employee benefit plan of the Person, becomes
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Person representing 50% or
more of (A) the outstanding equity securities of the Person or (B) the combined
voting power of the Person’s then outstanding securities, or (iii) the Person is
party to a consummated merger or consolidation which results in the voting
securities of the Person outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or another entity) at least fifty (50%)
percent of the combined voting power of the voting securities of the Person or
such surviving or other entity outstanding immediately after such merger or
consolidation.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.
 
“Common Stock” means the Company’s common stock, $0.001 par value per share.
 
“Company Business” means the origination, sale, licensing or distribution of
Automotive Leads.
 
“Confidential Information” means (i) Company’s trade secrets, business plans,
strategies, methods and/or practices; (ii) Company’s software, technology,
computer systems architecture and network configurations; (iii) any other
information relating to Company that is not generally known to the public,
including information about Company’s personnel, products, customers, suppliers,
financial information, marketing and pricing strategies, services or future
business plans; (iv) material, non-public information related to Company; and
(v) any and all analyses, compilations, studies, notes or other materials
prepared which contain or are based on other Confidential Information of
Company.
 
“Consent” means any approval, consent, permission, ratification, waiver, or
other authorization of any Person (including any Governmental Authority).
 
“Contract” means any agreement, contract, obligation, promise, note, bond,
mortgage, undertaking, indenture, purchase order, sales order, instrument,
lease, franchise, license, permit, understanding, arrangement, commitment or
undertaking, whether written or oral, or express or implied, and in each case,
including all amendments thereto.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.
 
“Damages” means any loss, damage, or liability (joint or several) to which a
Party hereto may become subject under the Securities Act, the Exchange Act, or
other foreign, federal, state or local law, insofar as such loss, damage, or
liability (or any action in respect thereof) arises out of or is based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state or foreign securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state or foreign securities
law; provided, however, that Damages shall not include any loss, damage, or
liability resulting from use of a preliminary prospectus if the loss, damage, or
liability arises after the Company makes a correcting preliminary or final
prospectus available, and any such loss, damage, or liability would have been
avoided by delivery of such correcting preliminary or final prospectus.


 
3

--------------------------------------------------------------------------------

 


 
“Derivative Securities” means collectively (i) that certain Convertible
Subordinated Promissory Note dated as of September 16, 2010 executed by Company
as maker to Atrop, Inc., and IBBF Ventures, Inc. in the original principal
amount of $5 million and (ii) the Warrant to acquire shares of Common Stock
issued by Company to Atrop, Inc., and IBBF Ventures, Inc. and dated as of
September 16, 2010.
 
“Designated Restricted Stockholder Affiliates” means de Tezanos and Vargas.
 
“Electronic Transmission” means a communication (i) delivered by facsimile,
telecommunication or electronic mail when directed to the facsimile number of
record or electronic mail address of record, respectively, which the intended
recipient has provided to the other party for sending notices pursuant to the
Agreement and (ii) that creates a record of delivery and receipt that is capable
of retention, retrieval, and review, and that may thereafter be rendered into
clearly legible tangible form.
 
“Encumbrance” means any mortgage, charge, claim, condition, equitable interest,
community or other marital property interest, lien, option, pledge, security
interest, right of first refusal, right of first option, easement, right-of-way,
encroachment, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership and including any conditional sale or other title retention agreement,
any lease in the nature thereof and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction, and
including any lien or charge arising by statute or other Laws or which secures
the payment of a debt (including any Taxes due and payable) or the performance
of an obligation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Restricted Securities; (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered; or
(v) a registration in which the only Company securities being registered are
debt securities.
 
“Fair Market Value” means (i) with respect to Common Stock, the weighted average
of the Market Values of the Common Stock for the thirty consecutive trading day
period preceding the applicable date for the determination of the Fair Market
Value, except in the case of subsection (iii) of the definition of Market Value,
in which case Fair Market Value shall be Market Value determined as of the
applicable date for determination of Fair Market Value and (ii) with respect to
Capital Stock other than Common Stock, the weighted average of the Market Values
of the Common Stock into which such Capital Stock could be converted for the
thirty consecutive trading day period preceding the applicable date for the
determination of the Fair Market Value, except in the case of subsection (iii)
of the definition of Market Value, in which case Fair Market Value shall be
Market Value determined as of the applicable date for determination of Fair
Market Value.
 
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
 
“Governing Documents” means (i) with respect to a corporate Person, such
Person’s (1) certificate or articles of incorporation or other formation
document, as amended to date, and (2) bylaws or similar document; (ii) with
respect to a limited liability company Person, such Person’s (1) certificate of
formation or organization or other formation document, and (2) operating or
similar agreement or document; (iii) with respect to a business company Person,
such Person’s memorandum and articles of association or other formation
documents; or (iv) with respect to any other Person (other than a natural
person), such Person’s (1) certificate of formation or organization or other
formation document, and (2) operating or similar agreement or document.


 
4

--------------------------------------------------------------------------------

 


 
“Governmental Authority” means any:  (i) nation, state, county, city, town, or
other jurisdiction of any nature; (ii) federal, state, local, municipal,
foreign, or other government; (iii) governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal); (iv) multi-national organization or
body; (v) stock exchange or quotation service; (vi) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature; (vii) arbitrator or
mediator; or (viii) any official or authorized representative of any of the
foregoing.
 
“Governmental Authorization” means any Consent, permit, license, Order or other
authorization issued, granted, given, or otherwise made available by or under
the authority, or any requirement, of any Governmental Authority or pursuant to
any Laws, including Environmental Permits.
 
“Group” shall have the meaning set forth in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 of the General Rules and Regulations under the Exchange Act.
 
“IDC” means Investment and Development Finance Corp., a British Virgin Islands
business company.
 
“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
 
“Initial Restricted Securities” means the 1,475,268 shares of Common Stock
issued upon the conversion and exercise, as applicable, of the Derivative
Securities.
 
“Irrevocable Proxy” means an Irrevocable Proxy in the form of Exhibit A attached
hereto.
 
“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other order, constitution, law, ordinance, principle of common
law, regulation, statute, rule, treaty, permit, license, certificate, judgment,
Order, decree, award or other decision or requirement of any arbitrator or
Governmental Authority.
 
“Market Value” means, with respect to the Common Stock as of any date, (i) the
closing price of the Common Stock as reported on the principal U.S. national
securities exchange on which the Common Stock is listed and traded on that date,
or, if there is no closing price on that date, then on the last preceding date
on which a closing price was reported; (ii) if the Common Stock is not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Common Stock
reported on the inter-dealer quotation system for such date, or, if there is no
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is neither listed on a U.S. national securities
exchange nor quoted on an inter-dealer quotation system on a last sale basis,
the amount reasonably determined by the Company to be the fair market value of
the Common Stock as determined by the Company in good faith and in light of all
available information.
 
“Non-Restricted Securities” for the purposes of this Agreement, Non-Restricted
Securities are Restricted Securities for which all of the Stock Restrictions
have expired or terminated.
 
“Order” means any judgment, decision, order, injunction, decree, award, or writ
of any Governmental Authority.
 
“Permitted Immediate Family Member Transferee” means (i) an individual
Restricted Stockholder’s Immediate Family Member, (ii) one or more trusts
established solely for the benefit of the Restricted Stockholder and/or one or
more of the Restricted Stockholder’s Immediate Family Members; or (iii) one or
more entities that are beneficially owned solely by Restricted Stockholder
and/or one or more of the Restricted Stockholder’s Immediate Family Members.


 
5

--------------------------------------------------------------------------------

 


 
“PeopleFund” means PeopleFund, Inc., a British Virgin Islands business company,
which company is directly or indirectly the beneficial owner of interests in the
Original Restricted Stockholder and in AutoWeb.
 
“Proposed Private Transfer” means a proposed Transfer in a transaction not
constituting a Proposed Public Transfer.
 
“Proposed Private Transfer Qualified Transferee” means a transferee of Shares or
Capital Stock pursuant to a Proposed Private Transfer after the end of the Stock
Restrictions Period that meets the following requirements: (i) the transferee is
not an Affiliate, Associate or Immediate Family Member of any Restricted
Stockholder, PeopleFund or IDC; (ii) the transferee is not a competitor of
Company; (iii) the transferee is not a party to or bound by any voting proxy,
agreement, trust or other voting arrangement with any Restricted Stockholder,
PeopleFund, IDC or any Associate or Affiliate of any of the foregoing; (iv) the
transferee is not, and will not become as a result of the transfer, the
beneficial owner of 4.9% or more of Company’s outstanding Common Stock or an
amount of Capital Stock that could, in any circumstance, be convertible into
4.9% or more of Company’s outstanding Common Stock; (v) the transferee provides
Company a written certification confirming the foregoing requirements; and
(vi) the transferee agrees to be bound by the standstill set forth in Section
8.1.
 
“Proposed Public Transfer” means a proposed Transfer to be implemented pursuant
to (i) a Restricted Stockholder’s exercise of the registration rights as
described in Article IV; or (ii) Rule 144; provided, however, that no proposed
Transfer under clauses (i) or (ii) of this definition shall constitute a
Proposed Public Transfer if the transaction constitutes a directed sale or a
block sale to known or designated buyers or any known or designated group of
buyers.
 
“Reply Period” means (i) ten (10) days if the Restricted Stockholder is selling
147,526 Shares or less or an amount of Capital Stock that could, in any
circumstance, be convertible into 147,526 Shares, (ii) thirty (30) days if the
Restricted Stockholder is selling more than 147,526 Shares but not more than
368,817 Shares or an amount of Capital Stock that could, in any circumstance, be
convertible into more than 147,526 Shares but not more than 368,817 Shares, and
(iii) sixty (60) days if the Restricted Stockholder is selling more than 368,817
Shares or an amount of Capital Stock that could, in any circumstance, be
convertible into more than more than 368,817 Shares.  For purposes of the
determination of the applicable Reply Period, proposed Transfers shall be
aggregated with all Transfers proposed during the six-month period preceding the
most recent proposed Transfer.  The foregoing Share numbers shall be adjusted
proportionately in the event of a share split, combination or similar
transaction of the Common Stock or Capital Stock.
 
“Representative” means, as to any Person, such Person’s Affiliates and its and
their directors, officers, employees, agents, representatives, debt and equity
financing sources, and advisors (including, without limitation, financial and
investment banking advisors, attorneys, consultants, counsel and accountants and
any representatives of such advisors).
 
“Repurchase Option Event” means any Change in Control of a Restricted
Stockholder.
 
“Restricted Securities” means (i) the Initial Restricted Securities; (ii) any
other Shares that may be issued with respect to the Initial Restricted
Securities by reason of any stock split, reverse split, stock dividend
(including any dividend or distribution of securities convertible into Shares),
combination, reorganization, recapitalization or other like change, conversion
or exchange of shares, or any other change in the corporate or capital structure
of the Company; (iii) the AutoWeb Restricted Securities and (iv) any other
Capital Stock that may be issued with respect to the AutoWeb Restricted
Securities by reason of any stock split, reverse split, stock dividend
(including any dividend or distribution of securities convertible into Capital
Stock), combination, reorganization, recapitalization or other like change,
conversion or exchange of shares, or any other change in the corporate or
capital structure of the Company, in each case under clauses (i), (ii), (iii) or
(iv), until such time as all of the Stock Restrictions expire or terminate with
respect to such Shares or Capital Stock.
 
“Registrable Securities” means Restricted Securities that are Common Stock.


 
6

--------------------------------------------------------------------------------

 


 
“Restricted Stockholder Director” means each director designated by the
Restricted Stockholders, including the directors initially designated pursuant
to Section 2.1(b)(i).
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
 
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.
 
“Section 382 5% Shareholder” means a “5-percent shareholder” as defined under
Section 382 and the rules and regulations thereunder.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Restricted Securities in a
transaction described in Article IV, and fees and disbursements of counsel for
Restricted Stockholder.
 
“Shares” means all issued and outstanding shares of Common Stock that a
Restricted Stockholder or any of its Affiliates or Associates are collectively
deemed to Beneficially Own (as defined in the NOL Plan).  In the event of any
change in the number of issued and outstanding shares of Common Stock by reason
of any stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into Shares), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of the
Company, the term “Shares” shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any shares of capital
stock into which or for which any or all of the Shares may be changed or
exchanged.
 
“Stock Restrictions” means the securities Laws restrictions, and the transfer
restrictions and obligations, voting proxy, right of first refusal and
repurchase option under Articles V, VI and VII.
 
“Stock Restrictions Period” means the period commencing on the Effective Date
and ending on the second anniversary of the Effective Date.
 
“Stockholder Representative” has the meaning set forth in the Merger Agreement.
 
“Subsidiary” of any Person shall mean any corporation or other entity of which a
majority of the voting power of the voting equity securities or equity interest
is owned, directly or indirectly, by such Person.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, occupation, sales, use, excise,
severance, stamp, occupancy, premium, windfall profits, environmental (including
Taxes under Section 59A of the Code), customs duties, capital stock, franchise,
profits, net proceeds, transfer, withholding, social security or similar,
unemployment, disability, greenmail, real and personal property (tangible and
intangible), production, escheat, registration, value added, alternative or
add-on minimum, estimated or other similar taxes, or other tax, charge, fee,
levy, deficiency or other assessment of whatever kind or nature, imposed by any
Tax Authority, together with any interest, penalties or additions to tax
relating thereto, and including an obligation to indemnify or assume or
otherwise succeed to or otherwise be liable for the tax liability of any other
Person (including any Predecessor) as a transferee or successor or otherwise.
 
“Tax Authority” means any branch, office, department, agency, instrumentality,
court, tribunal, officer, employee, designee, representative, or other Person
that is acting for, on behalf or as a part of any Governmental Authority that is
engaged in or has any power, duty, responsibility or obligation relating to the
legislation, promulgation, interpretation, enforcement, regulation, monitoring,
supervision or collection of or any other activity relating to any Tax or Tax
Return.


 
7

--------------------------------------------------------------------------------

 


 
“Tax Return” means any return, election, declaration, report, schedule,
information return, document, information, opinion, statement, or any attachment
or amendment to any of the  foregoing (including any consolidated, combined or
unitary return) submitted or required to be submitted to any Tax Authority and
any claims for refund of Taxes paid.
 
“Transfer” means (i) to sell, assign, lend; offer; pledge; contract to sell;
sell any option or contract to purchase; purchase any option or contract to
sell; grant any option, right, or warrant to purchase; or otherwise transfer or
dispose of, directly or indirectly, any Shares or Capital Stock or any
securities convertible into or exercisable or exchangeable (directly or
indirectly) for Shares or Capital Stock or (ii) to enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (i) or this clause (ii) is to be settled by delivery of
Shares, Capital Stock or other securities, in cash, or otherwise; or (iii) any
Change in Control of a Restricted Stockholder.
 
Article II
Governance
 
2.1           Corporate Governance.
 
(a)           Size of Board.  Upon the Effective Date, the authorized number of
directors on the Board shall be nine (9), subject to increase or decrease by the
Board from time-to-time, in accordance with the Fifth Amended and Restated
Certificate of Incorporation of the Company, as amended, the Bylaws of the
Company and this Agreement.
 
(b)           Restricted Stockholder Directors.
 
(i)           Upon the Effective Date, the members of the Board shall elect and
appoint two (2) persons designated by the Restricted Stockholders to the Board
as Restricted Stockholder Directors; provided that if no other persons are so
designated, the initial Restricted Stockholder Directors shall be de Tezanos and
Vargas.  Thereafter and subject to Section 2.1(b)(iii), the Restricted
Stockholders shall be entitled to designate the person or persons for nomination
as a Restricted Stockholder Director at each meeting of the Company’s
stockholders held for the election of directors at which a Restricted
Stockholder Director position is up for election.
 
(ii)           The Company shall cause the nomination of each Restricted
Stockholder Director (to the extent that such Restricted Stockholder Director
would be up for election at such time) in connection with any subsequent proxy
statement or information statement pursuant to which the Company intends to
solicit stockholders with respect to the election of directors and to have the
Board recommend in connection with such subsequent proxy statement or
information statement that the stockholders of the Company vote for the election
of each Restricted Stockholder Director up for election at such time.
 
(iii)           If prior to the end of the term of any member of the Board that
is a Restricted Stockholder Director, a vacancy in the office of such director
shall occur by reason of death, resignation, removal or disability, or for any
other cause, such vacancy shall be filled by the Restricted Stockholders with
another Restricted Stockholder Director, and the Restricted Stockholders shall
have the right to replace any Restricted Stockholder Director, at any time, with
or without cause.
 
(iv)           The Restricted Stockholders hereby designate the Stockholder
Representative to make any decision regarding the designation or replacement of
any Restricted Stockholder Director or as otherwise required pursuant to
Sections 2.1(b)(i) – (iii) above. The Restricted Stockholders hereby acknowledge
and agree that the Company may rely on any such decision by the Stockholder
Representative as binding on all Restricted Stockholders.
 
(v)           The Restricted Stockholders’ right to designate Restricted
Stockholder Directors to the Board shall terminate: (A) as to both Restricted
Stockholder Director seats, at such time as the Restricted Stockholders and all
of their Affiliates and Associates, individually and as a group, Beneficially
Own less than 4.9% of the Company’s outstanding Common Stock (including any
amount of Common Stock into which any Capital Stock Beneficially Owned could,
under any circumstance, be convertible); and (B) as to one Restricted
Stockholder Director seat, at such time as the Restricted Stockholders and all
of their Affiliates and Associates, individually and as a group, Beneficially
Own less than 15.0% of the Company’s outstanding Common Stock (including any
amount of Common Stock into which any Capital Stock Beneficially Owned could,
under any circumstance, be convertible). Upon the occurrence of subsection (A)
of the foregoing, both Restricted Stockholder Directors shall immediately tender
their resignations to the Board. Upon the occurrence of subsection (B) in the
foregoing, the Restricted Stockholder Director that was appointed to the
director class that was most recently voted upon for election by the
stockholders of the Company shall immediately tender his or her resignation to
the Board.


 
8

--------------------------------------------------------------------------------

 


 
(c)           Additional Independent Director.  Upon the Effective Date, the
members of the Board shall appoint Robert J. Mylod to the Board.
 
(d)           Governance Standards.  The nomination, appointment and election of
any Restricted Stockholder Director or of any additional directors shall be
subject to all legal requirements and the Company’s governance standards
regarding service as a director of the Company and to the approval of the
Corporate Governance and Nominations Committee of the Board.
 
2.2           Intentionally Omitted.
 
2.3           Intentionally Omitted.
 
2.4           Grant of NOL Plan Exemptions
 
(a)           Exemption to the Original Restricted Stockholder.  Subject to and
in reliance upon the representations, warranties and obligations of the Original
Restricted Stockholder under the Original Agreement, the Board granted the
Original Restricted Stockholder a NOL Plan Exemption solely with respect to the
Original Restricted Stockholder’s acquisition of the Derivative Securities and
the Initial Restricted Securities.  As long as the Original Restricted
Stockholder remains in full compliance with this Agreement, the Company shall
maintain the NOL Plan Exemption in effect with respect to the Initial Restricted
Securities.  This NOL Plan Exemption is not applicable to the acquisition of
Beneficial Ownership of any other or additional Shares or Capital Stock by the
Original Restricted Stockholder or any of its Affiliates or Associates.
 
(b)           Exemption to AutoWeb Securityholder(s).  Subject to and in
reliance upon the representations, warranties and obligations of the applicable
AutoWeb Securityholder(s) under this Agreement, the Board has granted such
AutoWeb Securityholders a NOL Plan Exemption solely with respect to such AutoWeb
Securityholders’ acquisition of the AutoWeb Restricted Securities.  As long as
such AutoWeb Securityholders remain in full compliance with this Agreement, the
Company shall maintain the NOL Plan Exemption in effect with respect to the
AutoWeb Restricted Securities.  This NOL Plan Exemption is not applicable to the
acquisition of Beneficial Ownership of any other or additional Shares or Capital
Stock by any AutoWeb Securityholders or any of its Affiliates or Associates.
 
2.5           Governmental Filings.  Upon request by Company, each Restricted
Stockholder and its Affiliates and Associates shall cooperate with Company and
furnish to Company such information regarding such Restricted Stockholder and
its Affiliates and Associates, including information regarding the beneficial
ownership of such Restricted Stockholder and its Affiliates and Associates.
 
2.6           Legends.
 
(a)           Restricted Securities shall be subject to and bear the legends set
forth below together with (i) any other legends required by the securities laws
of any state or other jurisdiction to the extent such laws are applicable to the
Restricted Securities; and (ii) such other legends and restrictions as are
applicable to the Capital Stock generally.
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED
UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE
STATE SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY UNCERTAINTY OR DISAGREEMENT BETWEEN THE COMPANY AND THE HOLDER AS TO THE
AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE REQUIRED TO DELIVER TO
THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES MATTERS, SELECTED BY
THE HOLDER AND REASONABLY SATISFACTORY TO THE COMPANY) IN FORM AND SUBSTANCE
SATISFACTORY TO COMPANY TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.”


 
9

--------------------------------------------------------------------------------

 


 
“THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO AN AMENDED AND RESTATED
STOCKHOLDER AGREEMENT DATED AS OF OCTOBER 1, 2015, AS MAY BE AMENDED FROM TIME
TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE
COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SECURITIES THE PERSON ACCEPTING
SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF THAT AMENDED AND RESTATED STOCKHOLDER AGREEMENT, INCLUDING CERTAIN
RESTRICTIONS ON TRANSFER, REPURCHASE RIGHTS, STANDSTILL PROVISIONS AND VOTING
ARRANGEMENTS, INCLUDING AN IRREVOCABLE PROXY, SET FORTH THEREIN.”
 
(b)           In addition to any legends pursuant to Section 2.6(a), Restricted
Securities acquired pursuant to the Merger Agreement also shall be subject to
and bear the legend set forth below:
 
THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF AN AGREEMENT AND
PLAN OF MERGER DATED AS OF OCTOBER 1, 2015 (“MERGER AGREEMENT”) AND ARE SUBJECT
TO VARIOUS RIGHTS OF OFFSET BY THE COMPANY UNDER THE MERGER AGREEMENT.
 
2.7           Stop Transfer Instructions.  So long as Restricted Securities
remain subject to the Stock Restrictions and other provisions of this Agreement,
Company may maintain appropriate “stop transfer” orders with respect to such
securities represented thereby on its books and records and with its transfer
agent.
 
Article III
Representations and Warranties of Parties
 
3.1           Representations and Warranties of Restricted Stockholder.  Each
Restricted Stockholder hereby represents and warrants to Company as follows:
 
(a)           Organization and Good Standing.  Such Restricted Stockholder is,
as applicable, (i) an entity, duly formed and organized, validly existing, and
in good standing under the Laws of its jurisdiction of domicile or (ii) a
natural person.
 
(b)           Power and Authorization.  Such Restricted Stockholder has the
requisite power and lawful authority to enter into and to perform its
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement.  The execution, delivery, and performance by such Restricted
Stockholder of this Agreement and the consummation by such Restricted
Stockholder of the transactions contemplated by this Agreement have been duly
and properly authorized in accordance with applicable Laws, and no other action,
entity or otherwise, on the part of such Restricted Stockholder or any other
Person is necessary to authorize the execution, delivery, and performance by
such Restricted Stockholder of this Agreement.
 
(c)           Execution and Performance of Agreement; Validity and Binding
Nature.  This Agreement has been duly executed and delivered by such Restricted
Stockholder and constitutes the legal, valid, and binding obligations of such
Restricted Stockholder, enforceable against such Restricted Stockholder in
accordance with its terms, except (i) to the extent that such enforceability is
limited by (1) bankruptcy, receivership, moratorium, conservatorship,
insolvency, fraudulent conveyance, reorganization Laws or other Laws of general
application affecting the rights of creditors generally, or (2) Laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies; and (ii)  that the indemnification provisions contained in this
Agreement may be limited by applicable federal or state securities laws.
 
(d)           No Conflicts/Consents.  The execution, delivery and performance of
this Agreement by such Restricted Stockholder does not and will not (with or
without the passage of time or the giving of notice): (i) violate or conflict
with any provision of such Restricted Stockholder’s Governing Documents, if
applicable, or any Laws to which such Restricted Stockholder or its business,
assets or properties are subject or bound; (ii) violate or conflict with, result
in a breach of any provision of, or constitute a default, or otherwise cause any
loss of any benefit under any material Contract or other material obligation to
which such Restricted Stockholder is a party or by which any of its business,
assets or properties are subject or bound; (iii) result in the termination or
cancellation of any material Contract to which such Restricted Stockholder is a
party or by which any of its assets or properties are subject or bound; (iv)
give any Governmental Authority or other Person the right to challenge this
Agreement or any aspect of the transactions contemplated hereby or to exercise
any remedy or obtain any relief under any Law to which such Restricted
Stockholder, or any of its business, assets or properties may be subject or
bound; (v) require any Governmental Authorization, Consent or registration,
notification, filing and/or declaration with, or requirement of, any
Governmental Authority or other Person; (vi) result in, require, or permit the
creation or imposition of any Encumbrance upon or with respect to any of the
Restricted Securities; or (vii) cause Company or any of its Affiliates to become
subject to, or to become liable for the payment of, any Tax.


 
10

--------------------------------------------------------------------------------

 


 
(e)           Intentionally Omitted.
 
(f)           Actions or Proceedings.  There is no Action or Proceeding pending,
or to the knowledge of Restricted Stockholder, threatened with respect to
Restricted Stockholder’s ownership of the Restricted Securities, nor is there
any judgment, decree, injunction or order of any applicable Governmental Entity
or arbitrator outstanding which would prevent the carrying out by Restricted
Stockholder of its obligations under this Agreement or any of the transactions
contemplated hereby, declare unlawful the transactions contemplated hereby or
cause such transactions to be rescinded.
 
(g)           Beneficial Ownership.  Other than with respect to the Derivative
Securities and the Initial Restricted Securities acquired in connection with the
Original Agreement, prior to the closing of the transactions contemplated by the
Merger Agreement, such Restricted Stockholder Beneficially Owned no shares of
Common Stock or Capital Stock.  Following the closing of the transactions
contemplated by the Merger Agreement, the Restricted Securities will be the only
Shares Beneficially Owned by Restricted Stockholder (together with its
Affiliates and Associates).
 
(h)           Purchase Entirely for Own Account.  The Restricted Securities
acquired pursuant to the Merger Agreement are being acquired by such Restricted
Stockholder for investment for Restricted Stockholder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof.  Such Restricted Stockholder has no present intention of selling,
granting any participation in, or otherwise distributing the Restricted
Securities.  Such Restricted Stockholder does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Restricted Securities.
 
(i)           Disclosure of Information and Due Diligence.  In addition to
reviewing Company’s public filings under the Exchange Act and Securities Act,
such Restricted Stockholder and each Affiliate or Associate thereof has had full
opportunity to discuss the Company’s business, management, financial condition
and results of operation, and affairs with Company’s management, review such
Contracts and other documents as deemed warranted by such Restricted Stockholder
or any Affiliate or Associate thereof and to conduct such other due diligence as
such Restricted Stockholder or any Affiliate or Associate thereof has deemed
warranted and has acquired sufficient information about Company to reach an
informed and knowledgeable decision to acquire the Restricted Securities.
 
(j)           Accredited Investors.  Such Restricted Stockholder is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.
 
(k)           Foreign Investor.  To the extent such Restricted Stockholder is
not a United States person (as defined by Section 7701(a)(30) of the Code), such
Restricted Stockholder has satisfied itself as to the full observance of the
Laws of its jurisdiction in connection with its acquisition of the Restricted
Securities, including (i) the legal requirements within its jurisdiction for the
purchase of the Restricted Securities, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other Consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Restricted Securities.  Such Restricted Stockholder’s subscription and
payment for and continued Beneficial Ownership of the Restricted Securities will
not violate any applicable securities or other laws of such Restricted
Stockholder’s jurisdiction.
 
3.2           Representations and Warranties of Company.  Company hereby
represents and warrants to the Restricted Stockholders as follows:
 
(a)           Organization and Good Standing.  Company is a corporation duly
formed and organized, validly existing, and in good standing under the Laws of
the State of Delaware.
 
(b)           Power and Authorization.  Company has the requisite power and
lawful authority to enter into and to perform its obligations under this
Agreement and to consummate the transactions contemplated by this
Agreement.  The execution, delivery, and performance by Company of this
Agreement and the consummation by Company of the transactions contemplated by
this Agreement have been duly and properly authorized in accordance with
applicable Laws, and no other action, entity or otherwise, on the part of
Company or any other Person is necessary to authorize the execution, delivery,
and performance by Company of this Agreement.


 
11

--------------------------------------------------------------------------------

 


 
(c)           Execution and Performance of Agreement; Validity and Binding
Nature.  This Agreement has been duly executed and delivered by Company and
constitutes the legal, valid, and binding obligations of Company, enforceable
against Company in accordance with its terms, except (i) to the extent that such
enforceability is limited by (1) bankruptcy, receivership, moratorium,
conservatorship, insolvency, fraudulent conveyance, reorganization Laws or other
Laws of general application affecting the rights of creditors generally, or (2)
Laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies; and (ii)  that the indemnification provisions
contained in this Agreement may be limited by applicable federal or state
securities laws.
 
(d)           No Conflicts/Consents.  The execution, delivery and performance of
this Agreement by Company will not (with or without the passage of time or the
giving of notice): (i) violate or conflict with any provision of Company’s
Governing Documents or any Laws to which Company or its business, assets or
properties are subject or bound; (ii) violate or conflict with, result in a
breach of any provision of, or constitute a default, or otherwise cause any loss
of any benefit under any material Contract or other obligation to which Company
is a party or by which any of its business, assets or properties are subject or
bound; (iii) result in the termination or cancellation of any material Contract
to which Company is a party or by which any of its assets or properties are
subject or bound; (iv) give any Governmental Authority or other Person the right
to challenge this Agreement or any aspect of the transactions contemplated
hereby or to exercise any remedy or obtain any relief under any Law to which
Company, or any of its business, assets or properties may be subject or bound;
(v) require any Governmental Authorization, Consent or registration,
notification, filing and/or declaration with, or requirement of, any
Governmental Authority or other Person; (vi) result in, require, or permit the
creation or imposition of any Encumbrance upon or with respect to any of the
Restricted Securities; or (vii) cause Company or any of its Affiliates to become
subject to, or to become liable for the payment of, any Tax.
 
(e)           Actions or Proceedings.  There is no Action or Proceeding pending,
or to the knowledge of Company, threatened with respect to Restricted
Stockholder’s ownership of the Restricted Securities, nor is there any judgment,
decree, injunction or order of any applicable Governmental Entity or arbitrator
outstanding which would prevent the carrying out by Company of its obligations
under this Agreement or any of the transactions contemplated hereby, declare
unlawful the transactions contemplated hereby or cause such transactions to be
rescinded.
 
Article IV
Registration Rights
 
The Restricted Stockholders are granted the following registration rights after
the third anniversary of the Effective Date with regard to Registrable
Securities held by the Restricted Stockholders.
 
4.1           Demand Registration.
 
(a)           If at any time the Company is eligible to use a Form S-3
registration statement, the Company receives a request in writing from one or
more Restricted Stockholders (“Requesting Restricted Stockholders”) that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities held by the Requesting Restricted Stockholders having an
anticipated aggregate offering price, net of Selling Expenses, of at least five
million dollars ($5,000,000.00) (a “Demand Registration Request”), then the
Company shall as soon as practicable, and in any event within ninety (90) days
after the date the Demand Registration Request is received by the Company, file
a Form S-3 registration statement under the Securities Act covering all
Restricted Securities requested to be included in such registration by the
Requesting Restricted Stockholders, subject to the limitations of Section
4.1(b), 4.1(c), and Section 4.3.  The Company shall use reasonable best efforts
to cause such Form S-3 registration statement to be declared effective by the
SEC as soon as practicable after filing.  Any registration requested by any
Restricted Stockholder pursuant to this Section 4.1 is referred to in this
Agreement as a “Demand Registration.”


 
12

--------------------------------------------------------------------------------

 


 
(b)           Notwithstanding the foregoing obligations, if the Company
furnishes to the applicable Requesting Restricted Stockholders a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Board it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would: (i) materially
interfere with a significant acquisition, corporate reorganization, or other
similar transaction involving the Company; (ii) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (iii) render the Company unable to comply with
requirements under the Securities Act or Exchange Act, then the Company shall
have the right to defer taking action with respect to such filing, and any time
periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than ninety (90) days after the Demand
Registration Request; provided, however, that the Company may not invoke this
right more than once with respect to any given Requesting Restricted
Stockholders in any twelve (12) month period; and providedfurther that the
Company shall not register any securities for its own account or that of any
other stockholder during such ninety (90) day period other than an Excluded
Registration.
 
(c)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 4.1(a) (i) during the
period that is ninety (90) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected a registration pursuant to Section 4.1(a) within the twelve (12) month
period immediately preceding the date of such request.  A registration shall not
be counted as “effected” for purposes of this Section 4.1(c) until such time as
the applicable registration statement has been declared effective by the SEC,
unless the Requesting Restricted Stockholders withdraw their request for such
registration, elects not to pay the registration expenses therefor, and forfeits
its right to one demand registration statement pursuant to this Section 4.1 as
provided in Section 4.6, in which case such withdrawn registration statement
shall be counted as “effected” for purposes of this Section 4.1(c).
 
(d)           The Restricted Stockholders as a group shall only be entitled to
two (2) Demand Registrations under this Section 4.1.
 
(e)           Promptly after receipt of any Demand Registration Request, the
Company shall give written notice of such request to all other Restricted
Stockholders.  Upon the request in writing of a Restricted Stockholder given
within twenty (20) days after such notice is given by the Company, the Company
shall use, subject to the provisions of Section 4.3, its commercially reasonable
efforts to register, in accordance with the provisions of this Agreement, all
the Registrable Securities that have been properly requested to be registered in
such Demand Registration.
 
4.2           Company Registration.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than Restricted Stockholders) any of its capital stock or
other securities under the Securities Act in connection with the public offering
of such securities solely for cash (other than in an Excluded Registration), the
Company shall, at such time, promptly give each Restricted Stockholder notice of
such registration.  Upon the request in writing of a Restricted Stockholder
given within twenty (20) days after such notice is given by the Company, the
Company shall, subject to the provisions of Section 4.3, cause to be registered
all of the Registrable Securities that such Restricted Stockholder has properly
requested to be included in such registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 4.2
before the effective date of such registration, whether or not any Restricted
Stockholder has elected to include Registrable Securities in such
registration.  The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by the Company in accordance with Section 4.6.


 
13

--------------------------------------------------------------------------------

 


 
4.3           Underwriting Requirements.
 
(a)           If, pursuant to Section 4.1, the Requesting Restricted
Stockholders intend to distribute Registrable Securities covered by the Demand
Registration Request by means of an underwriting, the Requesting Restricted
Stockholders shall so advise the Company as a part of the Demand Registration
Request.  The underwriter(s) will be selected by the Requesting Restricted
Stockholders subject to the reasonable approval of Company.  In such event, the
right of any Restricted Stockholders to include its Registrable Securities in
such registration shall be conditioned upon the Restricted Stockholder’s
participation in such underwriting and the inclusion of the Restricted
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein.  The Requesting Restricted Stockholders (and any other Restricted
Stockholders participating in the Demand Registration pursuant to Section 4.1(e)
(the Requesting Restricted Stockholders and such additional Restricted
Stockholders participating in the Demand Registration are collectively referred
to herein as “Participating Restricted Stockholders”)) shall (together with the
Company as provided in Section 4.4(e)) enter into an underwriting agreement in
customary form with the underwriter(s) selected for such
underwriting.  Notwithstanding any other provision of this Section 4.3, if the
managing underwriter(s) advise(s) the Participating Restricted Stockholders in
writing that marketing factors require a limitation on the number of shares to
be underwritten, then the number of Registrable Securities that may be included
in the underwriting shall be reduced to the number of Registrable Securities
determined by the managing underwriter(s), which securities will be so included
in the following order of priority: (i) first, all Registrable Securities of the
Requesting Restricted Stockholders, (ii) second, all Registrable Securities of
any other Participating Restricted Stockholder, pro rata on the basis of the
aggregate number of Registrable Securities owned by each such Person, and (iii)
third, any other securities of the Company that have been requested to be so
included, subject to the terms of this Agreement.
 
(b)           In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 4.2, the Company shall
not be required to include any Registrable Securities of any Restricted
Stockholder in such underwriting unless such Restricted Stockholder accepts the
terms of the underwriting as agreed upon between the Company and the
underwriters, and then only in such quantity as the underwriters in their sole
discretion determine will not jeopardize the success of the offering by the
Company.  If the total number of securities, including Registrable Securities,
requested by stockholders to be included in such offering exceeds the number of
securities to be sold (other than by the Company) that the underwriters in their
reasonable discretion determine is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such securities, including Registrable Securities, which the underwriters and
the Company in their sole discretion determine will not jeopardize the success
of the offering.  If the managing underwriter(s) determine that less than all of
the Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be reduced to the number determined by the managing
underwriter(s).  Notwithstanding the foregoing, in no event shall the number of
Registrable Securities included in the offering be reduced unless all other
securities (other than securities to be sold by the Company) are first entirely
excluded from the offering or, subject to Section 4.11, cutback proportionately
with Third Party Registrable Securities (as defined in Section 4.11) requested
to be registered.  For purposes of the provision in this Section 4.3(b)
concerning apportionment, for any Participating Restricted Stockholder that is a
partnership, limited liability company, or corporation, the partners, members,
retired partners, retired members, stockholders, and Affiliates of such
Participating Restricted Stockholder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single Participating Restricted Stockholder,” and any pro rata reduction
with respect to such Participating Restricted Stockholder” shall be based upon
the aggregate number of Registrable Securities owned by all Persons included in
such Participating Restricted Stockholder.
 
(c)           For purposes of Section 4.1, a registration shall not be counted
as “effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 4.3(b), fewer than fifty percent (50%) of the total number
of Registrable Securities that the Requesting Restricted Stockholders have
requested to be included in such registration statement are actually included.


 
14

--------------------------------------------------------------------------------

 


 
4.4           Obligations of the Company.  Whenever required under this Article
IV to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the Participating Restricted Stockholders, keep such registration
statement effective for a period of at least one hundred eighty (180) days or,
if earlier, until the distribution contemplated in the registration statement
has been completed; provided, however, that (i) such one hundred eighty (180)
day period shall be extended for a period of time equal to the period the
Participating Restricted Stockholders refrain, at the request of an underwriter
of securities of the Company, from selling any securities included in such
registration, and (ii) in the case of any registration of Registrable Securities
on Form S-3 that are intended to be offered on a continuous or delayed basis,
subject to compliance with applicable SEC rules, such one hundred eighty (180)
day period shall be extended, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold;
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c)           furnish to the Participating Restricted Stockholders such numbers
of copies of a prospectus, including a preliminary prospectus, as required by
the Securities Act, and such other documents as the Participating Restricted
Stockholder may reasonably request in order to facilitate the disposition of the
Registrable Securities;
 
(d)           use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by any Participating Restricted Stockholder; provided that the Company
shall not be required to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;
 
(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(f)           use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;
 
(g)           provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
 
(h)           promptly make available for inspection by the Participating
Restricted Stockholders, any managing underwriter(s) participating in any
disposition pursuant to such registration statement, and any attorney or
accountant or other agent retained by any such underwriter or selected by the
Participating Restricted Stockholders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
 
(i)           notify the Participating Restricted Stockholders, promptly after
the Company receives notice thereof, of the time when such registration
statement has been declared effective or a supplement to any prospectus forming
a part of such registration statement has been filed; and


 
15

--------------------------------------------------------------------------------

 


 
(j)           after such registration statement becomes effective, notify the
Participating Restricted Stockholders of any request by the SEC that the Company
amend or supplement such registration statement or prospectus.
 
4.5           Furnish Information.  It shall be a condition precedent to the
obligations of Company to take any action pursuant to this Article IV with
respect to the Registrable Securities of any Restricted Stockholder that the
Restricted Stockholder shall furnish to the Company such information regarding
the Restricted Stockholder, the Registrable Securities held by the Restricted
Stockholder, and the intended method of disposition of such securities as is
reasonably required to effect the registration of the Restricted Stockholder’s
Registrable Securities.
 
4.6           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, including without
limitation, those expenses for filings, or qualifications pursuant to Article
IV, including all registration, filing, and qualification fees; printers’ and
accounting fees; fees and expenses of compliance with securities laws or blue
sky laws; and fees and disbursements of counsel for Company shall be borne and
paid by Company; provided, however, that Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to Section 4.1 if
the registration request is subsequently withdrawn at the request of the
Participating Restricted Stockholders (in which case the Participating
Restricted Stockholders shall bear such expenses), unless the Participating
Restricted Stockholders agree to forfeit the right to one (1) registration
pursuant to Section 4.1, as the case may be; provided further that if, at the
time of such withdrawal, the Participating Restricted Stockholders have learned
of a material adverse change in the condition, business, or prospects of Company
from that known to the Participating Restricted Stockholders at the time of its
request and has withdrawn the request with reasonable promptness after learning
of such information, then the Participating Restricted Stockholders shall not be
required to pay any of such expenses and shall not forfeit the right to one (1)
registration pursuant to Section 4.1.  All Selling Expenses relating to
Registrable Securities registered pursuant to this Article IV shall be borne and
paid by the Participating Restricted Stockholders.
 
4.7           Delay of Registration.  No Restricted Stockholder shall have any
right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this Article
IV.
 
4.8           Indemnification.  If any Registrable Securities are included in a
registration statement under this Article IV:
 
(a)           To the maximum extent permitted by applicable Law, Company will
indemnify and hold harmless the Participating Restricted Stockholders, and the
Affiliates, Associates, partners, members, officers, directors, and stockholders
of the Participating Restricted Stockholders; legal counsel and accountants for
the Participating Restricted Stockholders; any underwriter (as defined in the
Securities Act) for the Participating Restricted Stockholders; and each Person,
if any, who controls the Participating Restricted Stockholders or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
Damages, and Company will pay to each such Participating Restricted Stockholder,
underwriter, controlling Person, or other aforementioned Person any legal or
other expenses reasonably incurred thereby in connection with investigating or
defending any Action or Proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 4.8(a) shall not apply to amounts paid in settlement of any such
Action or Proceeding if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Participating Restricted
Stockholder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.
 
(b)           To the extent permitted by applicable Law, each Participating
Restricted Stockholder, severally and not jointly, will indemnify and hold
harmless Company, and each of its directors, each of its officers who has signed
the registration statement, each Person (if any), who controls Company within
the meaning of the Securities Act, legal counsel and accountants for Company,
any underwriter (as defined in the Securities Act), any other Person selling
securities in such registration statement, and any controlling Person of any
such underwriter or other selling Person, against any Damages, in each case only
to the extent that such Damages arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of such Participating Restricted Stockholder expressly
for use in connection with such registration; and such Participating Restricted
Stockholder will pay to Company and each other aforementioned Person any legal
or other expenses reasonably incurred thereby in connection with investigating
or defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 4.8(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of such
Participating Restricted Stockholder, which consent shall not be unreasonably
withheld; and provided further that in no event shall any indemnity under this
Section 4.8(b) exceed the proceeds from the offering received by such
Participating Restricted Stockholder (net of any Selling Expenses paid by such
Participating Restricted Stockholder), except in the case of fraud or willful
misconduct by such Participating Restricted Stockholder.


 
16

--------------------------------------------------------------------------------

 


 
(c)           Promptly after receipt by an indemnified party under this Section
4.8 of notice of the commencement of any Action or Proceeding (including any
governmental Action or Proceeding) for which a party may be entitled to
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 4.8,
give the indemnifying party notice of the commencement thereof.  The
indemnifying party shall have the right to participate in such Action or
Proceeding and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one (1) separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  Failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the indemnified party under this Section 4.8, to the
extent that such failure does not materially prejudice the indemnifying party’s
ability to defend such action.
 
(d)           Notwithstanding anything else herein to the contrary, the
foregoing indemnity agreements of Company and the Participating Restricted
Stockholders are subject to the condition that, insofar as they relate to any
Damages arising from any untrue statement or alleged untrue statement of a
material fact contained in, or omission or alleged omission of a material fact
from, a preliminary prospectus (or necessary to make the statements therein not
misleading) that has been corrected in the form of prospectus included in the
registration statement at the time it becomes effective, or any amendment or
supplement thereto filed with the SEC pursuant to Rule 424(b) under the
Securities Act (“Final Prospectus”), such indemnity agreement shall not inure to
the benefit of any Person if a copy of the Final Prospectus was furnished to the
indemnified party and such indemnified party failed to deliver, at or before the
confirmation of the sale of the shares registered in such offering, a copy of
the Final Prospectus to the Person asserting the loss, liability, claim, or
damage in any case in which such delivery was required by the Securities Act.
 
(e)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 4.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 4.8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 4.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) each
Participating Restricted Stockholder will not be required to contribute any
amount in excess of the public offering price of all Registrable Securities
offered and sold by such Participating Restricted Stockholder pursuant to such
registration statement except in the case of willful misconduct or fraud, and
(y) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation; and provided,
further, that in no event shall such Participating Restricted Stockholder’s
liability pursuant to this Section 4.8(e), when combined with the amounts paid
or payable by such Participating Restricted Stockholder pursuant to Section
4.8(b), exceed the proceeds from the offering received by such Participating
Restricted Stockholder (net of any Selling Expenses paid by such Participating
Restricted Stockholder), except in the case of willful misconduct or fraud by
such Participating Restricted Stockholder.


 
17

--------------------------------------------------------------------------------

 


 
(f)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)           Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of
Company and the Restricted Stockholders under this Section 4.8 shall survive the
completion of any offering of Registrable Securities in a registration under
this Article IV, and otherwise shall survive the termination of this Agreement.
 
4.9           Reports Under Exchange Act.  With a view to making available to
the Restricted Stockholders the benefits of SEC Rule 144 and any other rule or
regulation of the SEC that may at any time permit the Restricted Stockholders to
sell securities of the Company to the public without registration or pursuant to
a registration on Form S-3, the Company shall:
 
(a)           make and keep available adequate current public information, as
those terms are understood and defined in SEC Rule 144;
 
(b)           use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
 
(c)           furnish to any Restricted Stockholder, so long as such Restricted
Stockholder owns any Registrable Securities, forthwith upon request (i) to the
extent accurate, a written statement by the Company that it has complied with
the reporting requirements of SEC Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3 (at any time after Company so qualifies); (ii) a copy of
the most recent annual or quarterly report of Company and such other reports and
documents so filed by Company; and (iii) such other information as may be
reasonably requested in availing such Restricted Stockholder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
Company so qualifies to use such form).
 
4.10           “Market Stand-off” Agreement.  Each Restricted Stockholder hereby
agrees that it will not, without the prior written consent of the managing
underwriter(s), during the period commencing on the date of the final prospectus
relating to a registration of equity securities of the Company under the
Securities Act and ending on the date specified by the Company and the managing
underwriter(s) (such period not to exceed (x) one hundred eighty (180) days,
which period may be extended upon the request of the managing underwriter(s) for
an additional period of up to fifteen (15) days if the Company issues or
proposes to issue an earnings or other public release within fifteen (15) days
of the expiration of the 180-day lockup period), Transfer any Shares or Capital
Stock held immediately before the effective date of the registration statement
for such offering.  The foregoing provisions of this Section 4.10 shall not
apply to the sale of any securities to an underwriter pursuant to an
underwriting agreement.  The underwriters in connection with such registration
are intended third-party beneficiaries of this Section 4.10 and shall have the
right, power, and authority to enforce the provisions hereof as though they were
a party hereto.  Each Restricted Stockholder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 4.10 or that are
necessary to give further effect thereto.
 
4.11           Addition of Third Party Registrable Securities.  Notwithstanding
any other provision of this Article IV, in the event the Company grants to any
third parties any rights to register their securities under the Securities Act
(“Third Party Registrable Securities”), such rights may be granted by the
Company on a pari passu basis with the rights granted to the Restricted
Stockholders under this Agreement.  Any such Third Party Registrable Securities
may be included in any registration statement in which Registrable Securities
are included on the same terms and conditions as set forth in this Article IV as
if the Third Party Registrable Securities were Registrable Securities and the
holders of the Third Party Registrable Securities were Restricted Stockholders,
subject to customary provisions for pro rata participation, allocations and
cutbacks of securities included any such registrations.  Upon request by the
Company, the Parties shall amend this Article IV to provide for such combined
participation by holders of Third Party Registrable Securities or terminate the
provisions of this Article IV and enter into a separate agreement providing for
such combined participation.


 
18

--------------------------------------------------------------------------------

 


 
4.12           Termination of Registration Rights.  No Restricted Stockholder
shall be entitled to exercise any right provided for in this Article IV after
the earlier of (i) the fifth (5th) anniversary of the Effective Date; and (ii)
such time as all Registrable Securities held by such Restricted Stockholder,
together with its Affiliates, may be sold in a three (3)-month period without
registration pursuant to SEC Rule 144, subject to the volume limitations
contained in such rule.  The registration rights granted to the Restricted
Stockholders under this Article IV are personal to each Restricted Stockholder
and may not be transferred or assigned to any subsequent holder of Registrable
Securities, except that a permitted transferee of Registrable Securities that
becomes a party to this Agreement as an additional Restricted Stockholder in
accordance with Section 5.6 will be entitled to the registration rights under
this Article IV with all other Restricted Stockholders (and other third parties
holding registration rights as provided in Section 4.11), subject to customary
provisions for pro rata participation, allocations and cutbacks of securities
included any such registrations.  Each Restricted Stockholder acknowledges that
any request for registration under the Securities Act pursuant to this Agreement
shall give rise to the right of first refusal set forth in Section 5.3, to the
extent such right has not been previously terminated.
 
Article V
Transfer Restrictions
 
5.1           Restriction Under Securities Laws.
 
(a)           Each Restricted Stockholder understands that Restricted Securities
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Restricted Stockholder’s representations and
warranties made to Company.  Each Restricted Stockholder understands that the
Restricted Securities are “restricted securities” under applicable U.S. federal
and state securities Laws and that, pursuant to these Laws, each Restricted
Stockholder must hold the Restricted Securities indefinitely unless they are
registered with the SEC and qualified by state authorities or an exemption from
such registration and qualification requirements is available.  Each Restricted
Stockholder acknowledges that Company has no obligation to register or qualify
the Restricted Securities for resale except as set forth in this
Agreement.  Each Restricted Stockholder further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Restricted Securities, and on requirements
relating to Company which are outside of the Restricted Stockholder’s or the
Company’s control, and which Company is under no obligation and may not be able
to satisfy.
 
(b)           Before any proposed Transfer of any Restricted Securities by any
Restricted Stockholder to a permitted purchaser, pledgee, assignee or
transferee, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, such Restricted Stockholder
shall give notice to Company of such Restricted Stockholder’s intention to
effect such Transfer.  Each such notice shall describe the manner and
circumstances of the proposed sale, pledge, or transfer in sufficient
detail.  If at the time of the proposed Transfer of Restricted Securities no
registration statement is in effect with respect to such shares under applicable
provisions of the Securities Act and other applicable securities laws, such
Restricted Stockholder hereby agrees that it will not Transfer all or any part
of the Restricted Securities unless there shall be available exemptions from
such registration requirements.  Should there be any uncertainty or disagreement
between Company and such Restricted Stockholder as to the availability of such
exemptions, then such Restricted Stockholder shall be required to deliver to
Company an opinion of counsel (skilled in securities matters, selected by such
Restricted Stockholder and reasonably satisfactory to Company) in form and
substance satisfactory to Company to the effect that such Transfer is in
compliance with an available exemption under the Securities Act and other
applicable securities laws.
 
(c)           In addition to the other restrictions set forth in this Article V,
Restricted Securities may only be Transferred in compliance with the Company’s
securities trading policies generally applicable to officers, directors or
employees of the Company as long as any manager, officer, director or
controlling Person of Restricted Stockholder is subject to such securities
trading policy.


 
19

--------------------------------------------------------------------------------

 


 
(d)           Each Restricted Stockholder acknowledges that the United States
securities Laws prohibit any person or entity from: (i) purchasing or selling a
security, in breach of a fiduciary duty or other relationship of trust and
confidence, while in possession of material, nonpublic information about the
security, or (ii) tipping material nonpublic information in breach of such a
fiduciary duty or other relationship.  In addition, each Restricted Stockholder
acknowledges that such Restricted Stockholder and any Affiliates of such
Restricted Stockholder may be deemed “affiliates” of Company under applicable
securities Laws, and if so, such Restricted Stockholder will be subject to
additional restrictions on Transfers under applicable securities Laws by reason
of such Restricted Stockholder’s status as an “affiliate” of the Company, which,
among other things, may result in such Restricted Stockholder being deemed to be
an underwriter or in possession of material, non-public information of
Company.  Each Restricted Stockholder agrees that it will not: (i) purchase or
sell any security of Company while in possession of, or on the basis of,
material, nonpublic information about those securities or Company (other than in
connection with any purchase of Company securities direct from the Company with
the consent of the Company), or (ii) tip material nonpublic information about
the Company’s securities or Company in violation of the United States securities
Laws.  Each Restricted Stockholder further agrees to comply with all applicable
securities Laws in connection with any Transfers of Restricted Securities that
are otherwise permitted under this Article V.
 
5.2           No Transfers During Stock Restrictions Period.
 
(a)           No Restricted Stockholder shall, without the prior written consent
of the Company, Transfer any Restricted Securities to any Person during the
Stock Restrictions Period; provided, however, that Transfers to Permitted
Immediate Family Member Transferees shall be permitted during the Stock
Restrictions Period, subject to compliance with the other provisions of this
Article V except for Section 5.3.
 
(b)           The restriction on Transfers set forth in Section 5.2(a) shall
terminate upon the expiration of the Stock Restrictions Period.
 
5.3           Right of First Refusal.
 
(a)           Prior to any intended Transfer of any Restricted Securities that
is otherwise permitted by the provisions of this Article V, a Restricted
Stockholder shall first give written notice (“Offer Notice”) to Company
specifying (i) such Restricted Stockholder’s bona fide intention to sell or
otherwise transfer such Restricted Securities, (ii) the name and address of the
proposed purchaser(s) or transferee(s) and their beneficial owners (if different
from the proposed purchaser(s) or transferee(s), (iii) the number of Restricted
Securities the Restricted Stockholder proposes to sell (“Offered Securities”),
(iv) the price for which such Restricted Stockholder proposes to sell the
Offered Securities, and (v) all other material terms and conditions of the
proposed sale or other transfer.  Notwithstanding the foregoing, if such
Restricted Stockholder proposes to Transfer Restricted Securities pursuant to a
Proposed Public Transfer, the name, address and price of the Offered Securities
may not be applicable or available.  In case of a Proposed Public Transfer under
Rule 144, the Offer Notice shall include only the information specified in items
(i), (iii) and (v) above, and in the case of a demand pursuant to Section 4.1 or
request for registration pursuant to Section 4.2 such Restricted Stockholder’s
demand or request will constitute its Offer Notice.  In the case of any Proposed
Public Transfer, the purchase price for purposes of this Section 5.3 will be the
volume-weighted average closing price of the Common Stock (or the
volume-weighted average closing price of the amount of Common Stock into which
the Capital Stock is convertible) over the thirty 30 days preceding Restricted
Stockholder’s delivery of the Offer Notice.
 
(b)           Within the applicable Reply Period after receipt of the Offer
Notice, Company or its nominee(s) may elect to purchase all (but not less than
all) of the Offered Securities at the price and on the terms and conditions set
forth in the Offer Notice by delivery of written notice (“Acceptance Notice”) to
such Restricted Stockholder.  Within fifteen (15) days after delivery of the
Acceptance Notice to such Restricted Stockholder, Company and/or its nominee(s)
shall deliver a check or wire transfer (or, at the discretion of Company, such
other form of consideration set forth in the Offer Notice) in the amount of the
purchase price of the Offered Securities to be purchased pursuant to this
Section 5.3, against delivery by such Restricted Stockholder of a certificate or
certificates representing the Offered Securities (or book-entry account transfer
instructions) to be purchased, duly endorsed for transfer to Company or such
nominee(s), as the case may be.  If Company and/or its nominee(s) do not elect
to purchase the Offered Securities, such Restricted Stockholder shall be
entitled to sell the Offered Securities to the purchaser(s) named in the Offer
Notice or in accordance with the Proposed Public Transfer at the price specified
in the Offer Notice or at a higher price and substantially on the same terms and
conditions set forth in the Offer Notice, provided, however, that a private sale
or a Proposed Public Transfer under Rule 144 must be consummated within sixty
(60) days from the date of the earlier of (i) expiration of the applicable Reply
Period for the Offer Notice and (ii) if applicable, the Company’s election not
to exercise its right of first refusal, and any proposed sale after such sixty
(60) day period may be made only by again complying with the procedures set
forth in this Section 5.3; and provided, further, that a Proposed Public
Transfer under Section 4.1 or 4.2 herein shall be conducted in accordance with
the terms described in Article IV, and shall not be subject to the above
sixty-day limitation.


 
20

--------------------------------------------------------------------------------

 


 
(c)           The right of first refusal set forth in this Section 5.3 shall
terminate upon the later of (i) the expiration of the Stock Restrictions Period;
and (ii) such time as the Restricted Stockholders and all of their Affiliates
and Associates, individually and as a group, Beneficially Own less than 4.9% of
the Company’s outstanding Common Stock (including any amount of Common Stock
into which any Capital Stock Beneficially Owned could, under any circumstance,
be convertible).
 
5.4           Limitation on Number of Transfers of Restricted
Securities.  Notwithstanding any other provision of this Agreement, the number
of Restricted Securities that may be resold or otherwise Transferred to the
public or through any public securities trading market at any time may not
exceed the volume limitations contained in SEC Rule 144.  The number of
Restricted Securities that may be sold pursuant to a registered offering under
Article IV of this Agreement shall be determined among the Company, the
applicable Restricted Stockholder and the applicable underwriters in accordance
with Article IV.
 
5.5           Restrictions Related to NOL Plan and Section 382 Compliance.  No
Restricted Stockholder will Transfer any Beneficial Ownership in any Shares or
Capital Stock to any Person who the Restricted Stockholder reasonably believes
after due inquiry Beneficially Owns or as a result of such transaction would
Beneficially Own 4.9% or more of the Company’s then outstanding Common Stock
(including any amount of Common Stock into which any Capital Stock Beneficially
Owned could, under any circumstance, be convertible); provided, that the
obligation of due inquiry set forth in this Section 5.5 shall not apply to any
Proposed Public Transfer.
 
5.6           Permitted Transfers.  Any permitted successor of any Restricted
Stockholder, and any other permitted transferee of Restricted Securities
pursuant to this Article V (other than transferees in Proposed Public
Transfers), as a condition to such Transfer shall execute and become a party to
this Agreement as an additional Restricted Stockholder, execute and deliver an
Irrevocable Proxy with respect to the Restricted Securities Transferred to such
permitted transferee or successor and hold the Restricted Securities subject to
the terms and conditions of this Agreement as if the permitted successor or
other transferee were a Restricted Stockholder; provided, however, that (i) any
Proposed Private Transfer Qualified Transferee shall not be subject to the
Company’s right of repurchase under Article VII nor required to execute the
Irrevocable Proxy under Article VI; and (ii) any Transfer to a Permitted
Immediate Family Member Transferee will not be subject to the Company’s right of
first refusal under Section 5.3 and such Transfer shall not be deemed to trigger
a Repurchase Option Event for purposes of Article VII.  Upon request by Company,
the parties to this Agreement shall enter into such amendment or modifications
to this Agreement as the Company may deem necessary to facilitate the inclusion
of additional Restricted Stockholders as parties to this Agreement.  No further
Transfer of Restricted Securities may be made without complying with the
provisions of this Agreement.
 
5.7           Transfers Pursuant to Certain Events.
 
(a)           Provided that the Company has not elected to exercise its right of
first refusal under Section 5.3 with respect to Restricted Securities proposed
to be Transferred in a Proposed Public Transfer after the Stock Restrictions
Period has ended, the right of first refusal set forth in Section 5.3 shall
terminate, and the provisions of Section 5.6 shall not apply, as to such
Restricted Securities on the date such Restricted Securities are sold pursuant
to such Proposed Public Transfer.
 
(b)           The restrictions on Transfers contained in this Article V shall
not prohibit any Transfers of Shares or Capital Stock by Restricted Stockholder
to the acquirer in connection with any Change in Control of the Company that has
been approved by the Board and such Transfer is made in accordance with the
terms and conditions of the Board-approved transaction agreement that provides
for the Transfer of shares of Capital Stock of the Company to the acquirer by
all holders of the Company’s Capital Stock on the same basis.
 
5.8           Termination of Remaining Restrictions.  Any and all remaining
restrictions on Transfers set forth in this Article V that have not already
terminated or expired according to any other more specific terms herein shall
terminate on the fifth anniversary of the Effective Date, except that the
provisions of Sections 5.1 and 5.5 shall remain in effect beyond such
termination date for all proposed Transfers.


 
21

--------------------------------------------------------------------------------

 


 
Article VI
Voting Proxy
 
6.1           Irrevocable Proxy.  Concurrently with the execution and delivery
of this Agreement, each Restricted Stockholder has executed and delivered an
Irrevocable Proxy with respect to the Shares currently owned or to be acquired
in the future upon conversion of other Restricted Securities.
 
6.2           Termination of Irrevocable Proxy.  The Irrevocable Proxy granted
in Section 6.1 shall terminate upon the later of (i) the expiration of the Stock
Restrictions Period; and (ii) such time as the Restricted Stockholders and all
of their Affiliates and Associates, individually and as a group, Beneficially
Own less than 4.9% of the Company’s outstanding Common Stock (including any
amount of Common Stock into which any Capital Stock Beneficially Owned could,
under any circumstance, be convertible).  In addition, if not sooner terminated
pursuant to the preceding sentence, the irrevocable proxy granted under Section
6.1 shall terminate (i) as to Restricted Securities proposed to be Transferred
in a Proposed Public Transfer on the date such Restricted Securities are sold
pursuant to such Proposed Public Transfer; (ii) as to Restricted Securities
proposed to be Transferred to a Proposed Private Transfer Qualified Transferee,
on the date such Restricted Securities are transferred to such Proposed Private
Transfer Qualified Transferee; and (iii) as to all Restricted Securities on the
fifth anniversary of the Effective Date.
 
Article VII
Repurchase Option
 
7.1           Right to Repurchase.  Effective immediately upon the occurrence of
a Repurchase Option Event, Company shall have the right and option (but not the
obligation) to purchase, all or part, of the Restricted Securities from any
Restricted Stockholder that is the subject of the Repurchase Option Event
(“Repurchase Option”).  The purchase price for the Restricted Securities to be
purchased under the Repurchase Option shall be the Fair Market Value determined
as of the date of the occurrence of the applicable Repurchase Option Event.
 
7.2           Exercise of Repurchase Option.  For ninety (90) days after the
occurrence of a Repurchase Option Event (“Repurchase Option Exercise Period”),
the Company shall have the right to exercise the Repurchase Option by giving to
the applicable Restricted Stockholder written notice of such exercise,
specifying the number of Restricted Securities to be repurchased by the Company
and the aggregate purchase price thereof.  Such notice shall be accompanied by
the Company’s payment in immediately available funds.  Notwithstanding the
foregoing, the Repurchase Option Exercise Period shall be tolled until such time
as the Restricted Stockholder that is the subject of the Repurchase Option Event
provides notice of the occurrence of the Repurchase Option Event to the Company.
 
7.3           Termination of Repurchase Option.  The Repurchase Option granted
in this Article VII shall terminate upon the later of (i) the expiration of the
Stock Restrictions Period; and (ii) such time as the Restricted Stockholders and
all of their Affiliates and Associates, individually and as a group,
Beneficially Own less than 4.9% of the Company’s outstanding Common Stock
(including any amount of Common Stock into which any Capital Stock Beneficially
Owned could, under any circumstance, be convertible).  In addition, the
Repurchase Option granted under this Article VII shall terminate (i) as to
Restricted Securities proposed to be Transferred in a Proposed Public Transfer
on the date such Restricted Securities are sold pursuant to such Proposed Public
Transfer; and (ii) as to Restricted Securities proposed to be Transferred to a
Proposed Private Transfer Qualified Transferee, on the date such Restricted
Securities are transferred to such Proposed Private Transfer Qualified
Transferee.


 
22

--------------------------------------------------------------------------------

 


 
Article VIII
Standstill
 
8.1           Agreement to Standstill.
 
(a)           No Restricted Stockholder nor any Affiliate or Associate of any
Restricted Stockholder will, without the prior written consent of the Company
(i) acquire, offer to acquire, propose (whether publicly or otherwise) to
acquire, announce any intention to effect or cause or participate in or in any
way assist or encourage any other person to effect or seek, offer or propose
(whether publicly or otherwise) to acquire or agree to acquire, directly or
indirectly, by purchase or otherwise, any securities (or beneficial ownership
thereof) or direct or indirect rights to acquire any securities of the Company
or any subsidiary thereof, or of any successor to or person in control of the
Company, or any assets of the Company or any subsidiary or division thereof or
of any such successor or controlling person; (ii) participate in (1) any tender
or exchange offer, merger or other business combination involving the Company or
any of its affiliates; (2) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its affiliates; or (3) any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the SEC) or consents to vote any voting securities of
the Company or any of its affiliates; (iii) form, join or in any way participate
in a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, in connection with any of the foregoing; (iv) otherwise act,
alone or in concert with others, to seek to control or influence the management,
Board or policies of the Company or any of its affiliates; (v) nominate or seek
to nominate any person to the Board or otherwise act, alone or in concert with
others, to seek to control or influence the management, the Board or policies of
the Company; (vi) request that any part of this Section 8.1 be waived; (vii)
participate in any special meeting or written consent of stockholders of the
Company; (vii) request any list of stockholders of the Company; (viii) enter
into any voting agreement with respect to the Company’s Common Stock or any
other voting securities; (ix) initiate any stockholder proposals; (x)
participate in any financing for the acquisition by any Person of securities or
assets of the Company; (xi) seek to influence any person with respect to voting
of any Company securities; (xii) seek any changes in composition of the Board or
management; (xiii) take any actions that may impede the acquisition of control
of the Company or any other Person; (xiv) cause the Common Stock to be eligible
for termination of registration under Section 12 of the Exchange Act; (xv) take
any action which might force the Company to make a public announcement regarding
any of the types of matters set forth in clauses (i)-(xiv) above; or (xvi) enter
into any discussions or arrangements with any third party with respect to any of
the foregoing.
 
(b)           Section 8.1 shall not be interpreted to preclude the Restricted
Stockholder Directors, acting solely in their capacities as directors of the
Company, from exercising their fiduciary duties in fulfilling their duties and
responsibilities as members of the Board.  The Restricted Stockholders and the
Restricted Stockholder Directors acknowledge that the fiduciary duties of the
Restricted Stockholder Directors are owed to the Company and all of its
stockholders and not solely to the other Restricted Stockholders, and that
conflicts or appearances of conflicts may arise, in which case they may be faced
with a decision to abstain from participation in any matter that may result in a
conflict or have the appearance of a conflict.
 
8.2           Expiration of Standstill.  The standstill provisions of Section
8.1 shall terminate at such time as the Restricted Stockholders and all of their
Affiliates and Associates, individually and as a group, Beneficially Own less
than 4.9% of the Company’s outstanding Common Stock (including any amount of
Common Stock into which any Capital Stock Beneficially Owned could, under any
circumstance, be convertible).


 
23

--------------------------------------------------------------------------------

 


 
Article IX
Non-Competition and Other Restrictions
 
9.1           Non-Competition.  Each Restricted Stockholder and each Designated
Restricted Stockholder Affiliate covenants and agrees that, without the express
written consent of the Company, it will not, nor will it cause or knowingly
permit any of its Affiliates or Associates to, directly or indirectly engage in,
invest in (either directly or indirectly, whether as an agent, stockholder,
creditor, advisor, consultant or otherwise), operate or acquire any business in
the world that competes with the Company Business.  Notwithstanding the
foregoing, each Restricted Stockholder, each Designated Restricted Stockholder
and any of their respective Affiliates or Associates may (i) own, directly or
indirectly, solely as an investment, securities of any corporation or other
entity traded on any national securities exchange if neither Restricted
Stockholder, any Designated Restricted Stockholder Affiliate nor any of their
respective Affiliates or Associates do not, directly or indirectly, collectively
own 5% or more of any class of securities of such corporation or other entity;
or (ii) engage in, invest in or acquire any business that competes with the
Company Business where (1) the adverse impact on the Company Business from such
competing business is not material to the Company Business; or (2) the competing
business is not the primary business of the third party company and the
competing business is not the primary purpose for Restricted Stockholder, a
Designated Restricted Stockholder Affiliate or any of their respective
Affiliates or Associates engaging in, investing in or acquiring the third party.
 
9.2           Non-Interference.  Without the prior written consent of Company,
each Restricted Stockholder and each Designated Restricted Stockholder Affiliate
will not, and will use commercially reasonable efforts to cause each of their
respective Affiliates and Associates to not, directly or indirectly, cause,
induce, influence, encourage or solicit any material business relationship or
any other customer, vendor or supplier of Company to terminate or modify in any
respect any such relationship with Company.
 
9.3           Non-Solicitation.  Without the prior written consent of Company,
each Restricted Stockholder and each Designated Restricted Stockholder Affiliate
will not, and will use commercially reasonable efforts to cause each of their
respective Affiliate and Associate to not, directly or indirectly, solicit for
employment or hire or engage any employee or independent contractor of Company
while such employee or independent contractor is employed or engaged by Company
or any of its Affiliates or any employee or independent contractor who was
employed or engaged by Company or any of its Affiliates within six (6) months
prior to such time, or cause, induce, influence or encourage to terminate,
reduce or modify any employee’s or independent contractor’s relationship with
Company or any of its Affiliates while so employed or engaged.  Notwithstanding
the foregoing, neither Restricted Stockholder, Designated Restricted Stockholder
Affiliate nor any of their respective Affiliates or Associates shall be deemed
to have violated the covenants in this Section 9.3 (i) by publishing or running
advertisements and general solicitations in or through any print, broadcast,
internet, direct mail or other medium to generally solicit qualified job
applicants to apply for employment opportunities within Restricted Stockholder,
either Designated Restricted Stockholder Affiliate or any of their respective
Affiliates or Associates and not specifically directed to any employee or
independent contractor of Company or any of its Affiliates, (ii) hiring or
engaging any employee or independent contractor of Company or any of its
Affiliates who is terminated by Company or its Affiliates, provided that no
breach of the foregoing provisions of this Section 9.3 has occurred with respect
to such employee or independent contractor.
 
9.4           Restrictions Reasonable.  The Parties acknowledge that the
restrictions contained in this Article IX are reasonable and necessary to
protect the legitimate interests of Company and constitute a material inducement
to Company to enter into this Agreement and consummate the transactions
contemplated by this Agreement.  In the event that any covenant contained in
this Article IX should ever be adjudicated to exceed the time, geographic,
product or service or other limitations permitted by applicable Law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service or other limitations permitted by
applicable Law.  The covenants contained in this Article IX and each provision
hereof are severable and distinct covenants and provisions.  The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.


 
24

--------------------------------------------------------------------------------

 


 
9.5           Termination of Restrictions.  The restrictions set forth in this
Article IX shall terminate two (2) years after the later of (i) the expiration
of the Stock Restrictions Period; (ii) such time as the Restricted Stockholders
and all of their Affiliates and Associates, individually and as a group,
Beneficially Own less than 4.9% of the Company’s outstanding Common Stock
(including any amount of Common Stock into which any Capital Stock Beneficially
Owned could, under any circumstance, be convertible); and (iii) the date the
Restricted Stockholders no longer have the right to designate a representative
or representatives to sit on the Board pursuant to Section 2.1(b).
 
9.6           Several Liability.  The liability of each Restricted Stockholder
and each Designated Restricted Stockholder Affiliate for any breach of the
provisions of this Article IX by one of them, but not the others, shall be
limited solely to the breaching party, and not jointly with the non-breaching
parties.
 
Article X
Confidentiality
 
10.1           Confidentiality Obligations.  Unless otherwise agreed to in
writing by Company, each Restricted Stockholder agrees (i) to keep all
Confidential Information confidential and not to disclose or reveal any
Confidential Information (or the fact that Confidential Information has been
made available to Restricted Stockholder or its Representatives) to any Person
other than the Representatives of Restricted Stockholder who are performing
services for Restricted Stockholder directly or indirectly related to the
management of Restricted Stockholder’s investment in Company and who have the
need to know the Confidential Information for such purpose and who are subject
to confidentiality obligations consistent with the obligations set forth in this
Article X; and (ii) not to use Confidential Information for any purpose other
than in connection with the management of its investment in Company and more
specifically not to use Confidential Information to compete with Company.  Each
Restricted Stockholder acknowledges that it is aware, and that it has advised or
will advise any Person to whom or which Restricted Stockholder divulges,
furnishes or otherwise discloses any of Confidential Information that, in
general, the United States securities laws prohibit any person or entity who or
which possesses material, non-public information regarding a publicly-held
company such as Company from purchasing or selling securities of such company or
from communicating the information to any person or entity.  Each Restricted
Stockholder will be responsible for any breach of the terms of this Article X by
any Representative of Restricted Stockholder.
 
10.2           Limitation on Confidentiality Obligations.  The confidentiality
obligations set forth in Section 10.1 shall not apply to any Confidential
Information held by any Restricted Stockholder that (i) is or becomes generally
available to the public other than as a result of a disclosure by such
Restricted Stockholder or any of its Representatives; (ii) was available to such
Restricted Stockholder on a nonconfidential basis prior to its disclosure to
such Restricted Stockholder by Company; (iii) becomes available to such
Restricted Stockholder on a nonconfidential basis from a Person other than
Company or its Representatives who is not known by such Restricted Stockholder
to be otherwise bound by a confidentiality agreement with, or other obligation
of confidentiality or duty to, Company or any of its Representatives; or (iv) is
independently developed by such Restricted Stockholder without use of the
Confidential Information.
 
10.3           Disclosure Required by Law.  In the event any Restricted
Stockholder is required by applicable Law or legal process (other than as a
result of an affirmative action taken by such Restricted Stockholder or any of
its Affiliates, Associates or Representatives that triggers the disclosure
obligation) to disclose any Confidential Information, such Restricted
Stockholder will provide Company with prompt notice of such requirement (to the
extent permitted by such applicable Law or legal process) in order to enable
Company to seek an appropriate protective order or other remedy, to consult with
such Restricted Stockholder with respect to Company taking steps to resist or
narrow the scope of such required disclosure, or to waive compliance, in whole
or in part, with the terms of this Article X.  In any event, such Restricted
Stockholder will use such Restricted Stockholder’s best efforts to ensure that
all Confidential Information that is so disclosed will be accorded confidential
treatment.
 
10.4           Termination of Restrictions.  The restrictions set forth in this
Article X shall terminate two (2) years after the later of (i) the expiration of
the Stock Restrictions Period; (ii) such time as the Restricted Stockholders and
all of their Affiliates and Associates, individually and as a group,
Beneficially Own less than 4.9% of the Company’s outstanding Common Stock
(including any amount of Common Stock into which any Capital Stock Beneficially
Owned could, under any circumstance, be convertible); and (iii) the date the
Restricted Stockholders longer have the right to designate a representative or
representatives to sit on the Board pursuant to Section 2.1(b).


 
25

--------------------------------------------------------------------------------

 


 
Article XI
Consent and Agreement of AutoWeb Securityholders to Merger Agreement
 
11.1           Approval, Adoption and Consent to Merger Agreement.  Each AutoWeb
Securityholder has irrevocably approved, adopted, and consented to the Merger
and the terms and provisions of the Merger Agreement in accordance with
Section 251(c) of Delaware General Corporation Law.
 
11.2           Agreement to Merger Agreement Provisions.  Each AutoWeb
Securityholder hereby agrees to the provisions of the Merger Agreement in all
respects and to be bound thereby, including, without limitation, (a) the
obligations of the AutoWeb Securityholders to submit to cancellation of shares
if required under Section 2.13 of the Merger Agreement (Post-Closing Adjustment
of Merger Consideration) and (b) the obligations of the AutoWeb Securityholders
to indemnify the Company and certain other Persons as specified in Article V of
the Merger Agreement.  Each AutoWeb Securityholder further agrees (x) to be
bound by the provisions of any ancillary agreement to the Merger Agreement or
other related agreement as applicable to such AutoWeb Securityholder and (y) to
be bound by any properly executed amendment, extension or waiver to the Merger
Agreement.
 
11.3           Appointment of Stockholder Representative.  Subject to the terms
and conditions of the Merger Agreement, each AutoWeb Securityholder hereby
(a) irrevocably appoints and constitutes the Stockholder Representative (and any
successor Stockholder Representative appointed in accordance with the terms of
the Merger Agreement) as its agent, proxy and attorney-in-fact to the full
extent specified in Section 2.14 of the Merger Agreement, including specifically
the authorization to act on behalf of the AutoWeb Securityholders in any other
respect as set forth in Sections 2.13, 2.14, 5.1, 5.4 and 6.2 of the Merger
Agreement, including without limitation representing the AutoWeb Securityholders
with respect to indemnification claims under the Merger Agreement, (b) agrees to
be bound by all decisions and actions taken by the Stockholder Representative in
accordance with the Merger Agreement and the ancillary agreements to the Merger
Agreement, (c) adopts, ratifies, confirms and approves in all respects all such
decisions and actions taken prior to the date hereof and (d) acknowledges and
agrees to the limitations on the Stockholder Representative’s liability and
duties and the Stockholder Representative’s right to indemnification set forth
in Section 2.14 of the Merger Agreement.  The AutoWeb Securityholders, by
approving the Merger Agreement, further agree that such agency, proxy and
attorney-in-fact are coupled with an interest, are therefore irrevocable, except
as provided in Section 2.14(c) of the Merger Agreement, and shall be binding
upon the successors, heirs, executors, administers and legal representatives of
each AutoWeb Securityholder and shall not be affected by, and shall survive, the
death, incapacity, bankruptcy, dissolution or liquidation of any AutoWeb
Securityholder.
 
11.4           Waiver of Appraisal Rights; Notice.  Each AutoWeb Securityholder
hereby irrevocably (a) waives any and all right of appraisal, any dissenters
rights and any similar rights relating to the Merger that such AutoWeb
Securityholder may have by virtue of, or with respect to, any shares of capital
stock of the AutoWeb owned by such AutoWeb Securityholder (including those
rights pursuant to Section 262 of the Delaware General Corporation Law), (b)
withdraws all written objections to the Merger and demands for appraisal, if
any, with respect to the shares of capital stock of AutoWeb owned by such
AutoWeb Securityholder, to the full extent permitted by law and (c) waives the
requirement for any advance notice of the record date for any provision under
this Article XI and any advance notice that may be required in connection with
the Merger Agreement, the Merger and the other transactions contemplated thereby
under AutoWeb’s certificate of incorporation, bylaws, applicable law or
otherwise.
 
11.5           Irrevocability.  Each AutoWeb Securityholder hereby agrees that
the provisions of this Article XI are irrevocable until the termination of the
Merger Agreement in accordance with its terms.


 
26

--------------------------------------------------------------------------------

 


 
Article XII
General Provisions
 
12.1           Entire Agreement.  This Agreement (including any Exhibits
attached hereto, each of which is incorporated herein by reference) constitutes
and contains the entire agreement and understanding of the parties with respect
to the subject matter hereof and supersede any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties respecting the subject matter hereof.
 
12.2           Amendments and Waivers.  This Agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of any party of any right hereunder,
nor any single or partial exercise of any rights hereunder, preclude any other
or further exercise thereof or the exercise of any other right hereunder.
 
12.3           Assignment.  Neither party may assign or otherwise transfer or
delegate this Agreement or any of a party’s rights, duties or obligations under
this Agreement to another person or entity without the prior written consent of
the other party.  Notwithstanding the foregoing, this Agreement may be assigned
or transferred by a party to any person or entity that succeeds the party by
operation of law or that controls, is controlled by or is under common control
of the party without the consent of the other party; provided, that in the case
of any Restricted Stockholder, such Restricted Stockholder has complied with the
restrictions on Transfer set forth in this Agreement that are applicable to any
such Transfer.  Nothing herein will prohibit or restrict a Change in Control of
any party or any party controlling, controlled by or under common control with
such party or require the consent of any other party to any assignment or
transfer of this Agreement in connection with any Change in Control; provided,
that in the case of any Restricted Stockholder, such Restricted Stockholder has
complied with the restrictions on Transfer set forth in this Agreement that are
applicable to any such Transfer.  This Agreement will be binding on and inure to
the benefit of each party hereto and to each party’s respective permitted
successors and assigns.
 
12.4           Notices.  Any notice required or permitted under this Agreement
will be considered to be effective in the case of (i) certified U.S. mail, when
sent postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the U.S. mail; (ii) by
courier or messenger service, upon receipt by recipient as indicated on the
courier’s receipt; or (iii) upon receipt of an Electronic Transmission by the
party that is the intended recipient of the Electronic Transmission.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
 
(a)           if to the Company, to:


Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:  Glenn E. Fuller
Executive Vice President, Chief Legal and
Administrative Officer and Secretary
Facsimile: (949) 862-1323
Email: glennf@autobytel.com
 
with a copy (which shall not constitute notice) to:

 
Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, California 90067
Attention:  Jonathan K. Layne
Facsimile:  (310) 552-7053
E-mail:  jlayne@gibsondunn.com


 
27

--------------------------------------------------------------------------------

 


 
(b)           if to Restricted Stockholder(s) or Designated Restricted
Stockholder Affiliates, to:


c/o Stockholder Representative
3250 NE 1st Avenue, Suite 915
Miami, FL 33137
Attention:  José Vargas
Facsimile:  (305) 400-0817
E-mail:  jose@peoplefund.com.com
 
with a copy (which shall not constitute notice) to:

 
TangoLaw LLC
7616 116th Avenue NE
Seattle, WA 98033
Attention:  Douglas Choi, Esq.
E-mail:  doug@tangolaw.com
 
12.5           Choice of Law.  This Agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this Agreement will be governed by, enforced under and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
state.
 
12.6           Dispute Resolution.
 
(a)           The parties consent to and agree that any dispute or claim arising
hereunder shall be submitted to binding arbitration in New Castle County,
Delaware, and conducted in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) rules of practice then in effect or such other
procedures as the parties may agree in writing, and the parties expressly waive
any right they may otherwise have to cause any such action or preceding to be
brought or tried elsewhere.  The parties hereunder further agree that (i) any
request for arbitration shall be made in writing and must be made within a
reasonable time after the claim, dispute or other matter in question has arisen;
provided however, that in no event shall the demand for arbitration be made
after the date that institution of legal or equitable proceedings based on such
claim, dispute, or other matter would be barred by the applicable statute(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
an attorney at law with at least ten (10) years’ experience in corporate
law  matters; (iii) costs and fees of the arbitrator shall be borne by  both
parties equally, unless the arbitrator or arbitrators determine otherwise; (iv)
depositions may be taken and other discovery may be obtained during such
arbitration proceedings to the same extent as authorized in civil judicial
proceedings; and (v) the award or decision of the arbitrator, which may include
equitable relief, shall be final and judgment may be entered on such award in
accordance with applicable law in any court having jurisdiction over the matter.
 
(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(c)           The parties acknowledge and agree that money damages may not be a
sufficient remedy for a breach of certain provisions of the Agreement, and
accordingly, a non-breaching party may be entitled to specific performance and
injunctive relief as remedies for such violation.  Accordingly, notwithstanding
the other provisions of this Section 11.6, the parties agree that a
non-breaching party may seek relief in the federal and state courts of the State
of Delaware located in New Castle County for the purposes of seeking equitable
relief hereunder, and that such remedies shall not be deemed to be exclusive
remedies for a violation of the terms of the Agreement but shall be in addition
to all other remedies available to the non-breaching party at law or in equity.


 
28

--------------------------------------------------------------------------------

 


 
(d)           In any action, arbitration, or other proceeding by which one party
either seeks to enforce its rights under the Agreement, or seeks a declaration
of any rights or obligations under the Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, and subject to Section 11.6(a),
reasonable costs and expenses incurred to resolve such dispute and to enforce
any final judgment.
 
(e)           No remedy conferred on either party by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.  The election of one or more remedies by a party will
not constitute a waiver of the right to pursue other available remedies.
 
12.7           Severability.  Each term, covenant, condition, or provision of
this Agreement will be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this Agreement to give as much effect as
possible to the terms and provisions of this Agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.
 
12.8           Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any Party under this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting Party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  All remedies, whether under this Agreement
or by law or otherwise afforded to any Party, shall be cumulative and not
alternative.
 
12.9           Further Assurances.  Each party agrees to execute and deliver any
and all further documents, and to perform such other acts, as may be reasonably
necessary or expedient to carry out and make effective this Agreement.
 
12.10           Interpretation.  Every provision of this Agreement is the result
of full negotiations between the Parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel.  Each Party hereto further agrees and acknowledges that it
is sophisticated in legal affairs and has reviewed this Agreement in
detail.  Accordingly, no provision of this Agreement shall be construed in favor
of or against any Party hereto by reason of the extent to which any such Party
or its counsel participated in the drafting thereof.  Captions and headings of
sections contained in this Agreement are for convenience only and shall not
control the meaning, effect, or construction of this Agreement.  Time periods
used in this Agreement shall mean calendar periods (i.e., days, months, and
years) in the State of California, USA unless otherwise expressly
indicated.  All references to fees, expenses, costs and payments thereof are
U.S. Dollars.  The English language shall apply to any interpretation of this
Agreement.
 
12.11           Counterparts; Facsimile or PDF Signature.  This Agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument.  This
Agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.
 


 
[Remainder of Page Intentionally Left Blank; Signature Page and Exhibits Follow]


 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



 
Company
 
Autobytel Inc.
 
   
By:
/s/ Glenn E. Fuller      
Name: Glenn E. Fuller
     
Title: Executive Vice President, Chief Legal
and Administrative Officer and Secretary
 

 



 
Restricted Stockholders
 
Auto Holdings Ltd., a British Virgin Islands business company
 
   
By:
/s/ Matias de Tezanos      
Matías de Tezanos,
     
Co-Managing Director and President
           
By:
/s/ José Vargas,      
Name: José Vargas,
     
Title: Co-Managing Director and Secretary
   
 
 
PF Auto, Inc., a British Virgin Islands business company
 
   
By:
/s/ Matias de Tezanos      
Name:  Matías de Tezanos
     
Title:  President and Director
           
 
 
Ceiba International Corp., a British Virgin Islands business company
 
   
By:
/s/ Peter Klose      
Name:  Peter Klose
     
Title:  Managing Director
           
 
 
Picua Limited, a British Virgin Islands business company
 
   
By:
/s/ Manuel Ayau      
Name:  Manuel Ayau
     
Title:  Director
           
 
 
Jeffery H. Boyd, an individual
 
      /s/ Jeffery H. Boyd      
Jeffery H. Boyd
           
 
 
Robert J. Mylod, Jr., an individual
 
      /s/ Robert J. Mylod, Jr.      
Robert J. Mylod, Jr.
 

 
 
 
30

--------------------------------------------------------------------------------

 
 

         
 
 
Galeb3 Inc, a Florida corporation
 
   
By:
/s/ Jose Vargas      
Name: José Vargas
     
Title: President
           
 
 
Manatee Ventures Inc., a British Virgin Islands
business company
 
   
By:
/s/ Matias de Tezanos      
Name: Matías de Tezanos
     
Title: Director
           
 
 
Julio Gonzalez Arrivillaga, an individual
 
      /s/ Julio Gonzalez Arrivillaga      
Julio Gonzalez Arrivillaga
             
 
 
   
William Ferriolo, an individual
 
       /s/ William Ferriolo        William Ferriolo                    
 
 
 
 
 

 


 
31

--------------------------------------------------------------------------------

 
 



 
Designated Restricted Stockholder Affiliates
 
 
Matías de Tezanos
José Vargas
 
 
     
/s/ Matias de Tezanos
     
Matías de Tezanos
             
/s/ José Vargas
     
José Vargas
 



 
32

--------------------------------------------------------------------------------

 


 
Exhibit A
 
Irrevocable Proxy
 
The undersigned stockholder (“Restricted Stockholder”) of Autobytel Inc., a
Delaware corporation (“Company”), hereby irrevocably appoints and constitutes
the Company’s Chief Executive Officer, Chief Financial Officer and Chief Legal
Officer (collectively, the “Proxyholders”), and each of them individually, the
agents, attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to the full extent of the undersigned’s rights
with respect to all Shares (as defined in that certain Amended and Restated
Stockholder Agreement dated as of October 1, 2015 by and between Company and
Restricted Stockholder (“Stockholder Agreement”)) beneficially owned by
Restricted Stockholder (including any Shares acquired by Restricted Stockholder
on or after the date hereof and before the date this proxy terminates) to vote
the Shares as follows:
 
The Proxyholders named above, or each of them individually, are empowered at any
time before termination of this proxy to exercise all voting rights of the
undersigned at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of stockholders of the Company, and in any
action by written consent of the stockholders of the Company, in accordance with
the recommendations of or instructions provided by the Company’s Board of
Directors.
 
The proxy granted by Restricted Stockholder to the Proxyholders hereby is
granted as of the date of this Irrevocable Proxy in order to secure the
obligations of Restricted Stockholder set forth in Section 6.1 of the
Stockholder Agreement and, as such, is coupled with an interest and is
irrevocable in accordance with subdivision (e) of Section 212 of the Delaware
General Corporation Law.
 
This proxy shall survive the insolvency, incapacity, death, liquidation or
dissolution of the undersigned and shall terminate as provided in Section 6.2 of
the Stockholder Agreement in accordance with its terms.
 
Upon the execution and delivery hereof, all prior proxies given by the
undersigned with respect to the Shares are hereby revoked, and until such time
as this proxy shall be terminated in accordance with its terms, Restricted
Stockholder shall not purport to grant any other proxy or power of attorney with
respect to any Shares, deposit any of Shares into a voting trust or enter into
any agreement, arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any Shares.
 
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.


Dated: ___, 2015


Restricted Stockholder


___________________________, a _______________________


By:                                                                     
Name:_____________________
Title:  _____________________


 


 